In an action to establish the regularity of a tax sale and the title to a parcel of real property resulting therefrom (Nassau County Administrative Code, §§ 5-57.1, 5 — 57.2; L. 1939, ohs. 272, 704), the appeal is from an order of the County Court, Nassau County, denying appellant’s motion for summary judgment striking out respondent’s answer and granting partial summary judgment in favor of respondent and permitting him to redeem. Order unanimously affirmed, with $10 costs and disbursements. On this record no triable issue is presented either as to respondent’s ownership of the property in question or as to the amount of the redemption figure. Present — Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.